Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 March 3, 2014 ETN Performance Report: February 2014 Credit Suisse ETNs seek to deliver access to alternative investment strategies in an exchange-traded format. They are senior, unsecured, unsubordinated debt securities designed to track the return of a specific market index less applicable fees. Each of the ETNs are listed on the NYSE Arca or the Nasdaq Stock Market, as applicable. 1 Historical Performance 2 Inception 1 Month Total 3 Month Total YTD Total 1 Year Total Annualized Ticker Date Return Return Return Return Volatility** Credit Suisse Long/Short Equity Index ETN CSLS 2/19/2010 1.41% -0.32% -0.49% 8.76% 6.15% Credit Suisse Equal Weight MLP Index ETN MLPN 4/13/2010 0.91% 2.30% 1.23% 21.16% 14.41% Credit Suisse Merger Arbitrage Index ETN CSMA 10/1/2010 1.26% 0.34% 0.25% 4.17% 3.83% Credit Suisse Merger Arbitrage Index Leveraged ETN CSMB 3/7/2011 2.47% 0.54% 0.38% 7.90% 7.65% Credit Suisse Market Netural Equity ETN CSMN 9/20/2011 1.64% 1.57% 1.56% 1.01% 5.38% Credit Suisse Gold Shares Covered Call ETN GLDI 1/28/2013 4.35% 4.87% 8.11% -16.00% 19.79% Credit Suisse Silver Shares Covered Call ETN* SLVO 4/16/2013 10.26% 6.89% 9.46% n/a 26.49% Credit Suisse Commodity Benchmark ETN* CSCB 6/11/2013 5.39% 5.55% 3.68% n/a 9.90% Credit Suisse Commodity Rotation ETN* CSCR 6/11/2013 4.15% 2.22% 2.90% n/a 9.10% S&P 500 Total Return Index SPTR 4.57% 3.51% 0.96% 25.37% 11.52% DJ-UBS Commodity Index Total Return DJUBSTR 6.24% 7.87% 6.55% -1.84% 10.55% Barclays Capital US Aggregate Total Return Index LBUSTRUU 0.53% 1.44% 2.02% 0.15% 3.50% Gold Spot Price GOLDS 6.58% 5.82% 10.02% -16.03% 22.38% *Based on data since the inception date. **Annualized volatility based on trailing 12 months (unless ETN inception is within the 12 month period, in which case, represents annualized volatility since inception). Correlation Heat Map The matrix below depicts the correlation of the daily returns for each ETN, index or spot price, as applicable, over the past 12 months. Dark blue represents lower correlation (less than 0), light blue represents mid-correlation (between 0 and 0.67), and white represents higher correlation (greater than 0.67). SPTR DJUBSTR LBUSTRUU GOLDS CSLS 0.88 0.28 0.00 0.17 MLPN 0.53 0.22 0.04 0.13 CSMA 0.45 0.16 0.11 0.19 CSMB 0.45 0.16 0.11 0.19 CSMN 0.29 0.18 -0.18 0.04 GLDI 0.15 0.48 0.27 0.95 SLVO* 0.11 0.47 0.29 0.85 CSCB* 0.28 0.84 0.13 0.38 CSCR* 0.24 0.76 0.13 0.29 *Based on data since the inception date. Monthly Performance 2 The chart below depicts the monthly performance of each ETN along with several benchmarks. All the returns have been sorted from largest to smallest return during the month. Note that the blue highlighted bars represent the benchmarks. For More Information: ETN Desk: Email: ETN.Desk@credit-suisse.com Website: www.credit-suisse.com/etn 1 We have no obligation to maintain any listing on NYSE Arca, the Nasdaq Stock Market or any other exchange and we may delist the ETNs at any time. 2 Past performance is not indicative of future results. The ETN total return information set forth herein for each of the ETNs (other than the GLDI, SLVO and MLPN ETNs) is based on the indicative value of such ETN.
